341 Mich. 600 (1954)
67 N.W.2d 795
CARNES
v.
LIVINGSTON COUNTY BOARD OF EDUCATION.
Docket No. 85, Calendar No. 46,365.
Supreme Court of Michigan.
Decided December 29, 1954.
E. Reed Fletcher, for plaintiff.
Wilfred H. Erwin, for defendants Livingston County Board of Education and Howell School District.
Don W. Van Winkle, for defendant Deerfield School District.
DETHMERS, J.
This is a chancery action challenging validity of an election in defendant Deerfield, a primary school district, to consolidate with defendant Howell school district.
The board of Deerfield consisted of 3 members. *603 On June 25, 1953, two attended and one was absent from a meeting called orally that day. The absent member knew of the meeting, and had stated that he would be unable to attend but that whatever the other 2 did at the meeting would be all right with him. The 2 adopted a motion calling a district meeting for July 9, 1953, to start at 12 noon and end at 8 p.m., for the purpose of voting on the consolidation. Afterwards the absent member filed a waiver of notice of the board meeting. On July 9th the board members appeared at the district meeting, at about 5 minutes past 12 the director said "Let's get going," and he then swore in the tellers. At 2 p.m. the moderator left. The minutes report that the meeting closed at 8 p.m., that the ballots were then counted and the consolidation carried. When asked how the meeting was closed the director testified, "As far as I know someone said let's go home and that was it."
Plaintiffs contend that the board meeting was not legal, citing CL 1948, § 342.13 (Stat Ann 1953 Rev § 15.13), which provides that a written notice of such meeting shall be served on the members at least 24 hours in advance but that a meeting shall be legal without such notice when all members are present. Here no written notice was served and all members were not present. Plaintiffs rely on Vreeland v. School District No. 2, Monguagon Twp., 264 Mich. 212, in which this Court held that a school board meeting convened under similar circumstances was not legal and that, hence, a contract approved thereat was not binding on the district. Proceeding from the premise that the board meeting was not legal plaintiffs say that it follows that "the resolution which should have established jurisdiction to hold the election," which was adopted at that board meeting, was invalid and that, therefore, the election or meeting of July 9th was illegal. Validity of the *604 latter is also challenged on the grounds that CL 1948, § 342.14 (Stat Ann 1953 Rev § 15.14), provides that the moderator shall preside at such meetings, while here the record does not show that he convened the meeting, but that it was the director who, at the outset, said "Let's get going;" and, further, that when the moderator left the meeting the voters present did not elect a chairman in his place as provided in CL 1948, § 342.9 (Stat Ann 1953 Rev § 15.10); and, finally, that there was no formal closing of the meeting other than that someone suggested "Let's go home" and they did so.
This case is readily distinguishable from Vreeland because in that case there was involved a question of binding the district, to its prejudice, by a contract entered into by the board at an illegal meeting, while here the action taken by the board was merely ministerial, in no way prejudicing either the absent member or the district itself, but serving only to set in motion the machinery whereby the electors themselves were enabled to decide the ultimate question of consolidation.
There is no necessity for considering plaintiffs' contention that the trial court erroneously decided the case on the basis of Michigan's general election laws rather than its school laws because of the citation and reliance in its opinion on cases construing election laws. When cases are analogous they have precedential value regardless of the diverse fields of law involved. Accordingly, we think the trial court properly considered applicable the following:
"We are here dealing with an election which is past and asked to declare it void because a particular detail of the law relative to notice has not been strictly observed, without any showing that thereby any elector was deprived of his right to vote or in any way misled or that the result was affected by the irregularity complained of. The validity of an *605 election does not involve the technical question of jurisdiction as in a case where the court is acting judicially between litigating parties." Hulan v. Township of Greenfield, 229 Mich. 273, 280. (Quoted with approval and applied in Blue v. Oakland County Board of Education, 324 Mich. 90.)
"In the final analysis, we must consider the fact that this election was honestly and fairly conducted. Slight irregularities are more than apt to creep into the procedure. As a rule those in charge of such an election are not lawyers. When, as in this case, even doubt is raised in the briefs presented as to which law the election should have followed, it is evident that a knowledge of the law and its details is frequently not possessed by the officers and electors in a fractional school district, whose honesty and fairness are not even remotely questioned. To hold that slight irregularities, for which the voters were not to blame, should invalidate the election, is contrary to public policy. Unless the irregularities consist of failure to observe mandatory provisions, the neglect to follow which will invalidate the election, they will be overlooked, in the absence of fraud or coercion." Thompson v. Cihak, 254 Mich. 641, 646.
As for the alleged irregularities at the July 9th district meeting, we consider the objections frivolous. They relate to nothing that could have prevented the will of the majority of the electors voting from being expressed, ascertained and made effective. Technical failures to comply with the directory provisions of the statute by officials ought not to be permitted to disenfranchise electors or to set their exercise of the franchise at naught when there is no reason to conclude that the will of a majority of those present and voting was thwarted. Applicable is the language in Attorney General, ex rel. Miller, v. Miller, 266 Mich. 127, 133 (106 A.L.R. 387), taken from Corpus Juris, as follows:
*606 "`Statutes giving directions as to the mode and manner of conducting elections will be construed by the courts as directory, unless a noncompliance with their terms is expressly declared to be fatal, or will change or render doubtful the result. * * * Before election it is mandatory if direct proceedings for its enforcement are brought, but after election it should be held directory, in support of the result, unless of a character to effect an obstruction to the free and intelligent casting of the vote, or the ascertainment of the result, or unless the provisions affect an essential element of the election, or it is expressly declared by the statute that the particular act is essential to the validity of the election, or that its omission will render it void.' 20 CJ, pp 181, 182, Elections, § 223."
Although plaintiffs should have proceeded at law under CL 1948, §§ 638.28, 638.29 (Stat Ann §§ 27.2342, 27.2343), rather than in chancery, no good purpose would be served by remanding the case for trial on the law side inasmuch as the decree dismissing plaintiffs' bill of complaint effected a result in accord with our view that the results of the consolidation election ought not to be disturbed.
Affirmed, with costs to defendants.
BUTZEL, C.J., and CARR, BUSHNELL, SHARPE, BOYLES, REID, and KELLY, JJ., concurred.